DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1,3,5-7 are presented for examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues: Applicant amended claim 1 and argued that Zhang and Kikuchi fail to teach the new amendment specially “ the middle arc portion and the two lateral round corners are structured to have the same radiuses”.
Examiner respectfully agrees and points out that the prior art of record Zhang and Kikuchi in combination with eMPEP optimization of results/approaching ranges Zhang in view of Kikuchi teaches that wherein the middle arc portion and the two - 10 -lateral round corners has the same radius (R1=R2, see P[0033] from Zhang, R1=R2 or bigger or smaller, providing smooth surface), radiuses R1 (of the lateral round corners and R2 of the middle arc portions are indicated as being equal or smaller or bigger, therefore are being taught by the prior art of record, no exact value or radius is explicitly spelled, but it is still an optimization of results and a structure that is already shown by the prior art of record, Zhang and Kikuchi as radiuses of notches is shown in different prior arts which is known in the art as in Zhang and Kikuchi stating the radius are the same or a certain number is mere design optimization, are see eMPEP 2014.05, Obviousness of similar and overlapping ranged, amounts and portions   I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). also In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942);, therefore it would have been obvious to choose the value of the radius R1 to be at least 5mm or so on. furthermore, Zhang P[0039-0040] state that the size and shape of the notches 40 could vary an have any choice of size and shape as it is a matter of performance-manufacturing tradeoff, therefore varying the radius is within the same analogy to provide a better motor providing performance-manufacturing tradeoff, see P[0033] of Zhang stating R1 and R2 or widths could be same providing stress/manufacturing simplicity. 
Zhang and Kikuchi still teach all the limitations as currently claimed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3,5-7  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US PG Pub 20210184520 hereinafter “Zhang”) in view of Kikuchi et al. (US PG Pub 20060131976 hereinafter ”Kikuchi”). 
Re-claim 1, Zhang discloses a rotor structure (14) with edge notches (40), comprising: a rotor body (14), having a plurality of magnet-setting areas surrounding a circle center (center in Fig.3) , each of the plurality of magnet-setting areas (see Fig.3, poles of 14a)  being furnished with a first magnet slot (location of 55) and a second magnet slot (see Fig.3), the first magnet slot and the second magnet slot being symmetrically and obliquely (see fig.3, slots of 55 are arranged symmetrical) arranged with respect to a centripetal axis (line see fig.3) passing through the circle center (center in Fig.3 of cylindrical rotor), a first outer end (annotated Fig.3) of the first magnet slot and a second outer end (annotated fig.3) of the second magnet slot being close to the centripetal axis (via line going from 14R, see Fig.3) and an outer edge (toward stator 22) of the rotor body while a first inner end of the first magnet slot and a second inner end of the second magnet slot (annotated Fig.3) are distant to the centripetal axis (ends are farther away from 14R) and the outer edge (and outer edge of rotor 14, see Fig.3), the outer edge being furnished with a plurality of notches (N1-N4, or 40), each of the plurality of notches being penetrated through by the centripetal axis (see Fig.3 through N2) of the corresponding magnet-setting area (FIG.3); and a plurality of magnets (55), disposed individually (55 ARE MAGNETS IN ROTOR) and fixedly in the first magnet slots and the second magnet slots  (SEE FIG.3) of the plurality of magnet-setting areas (See Fig.3), Zhang as modified discloses the rotor structure with edge notches of claim 1, wherein each of the plurality of notches (40) includes a middle arc portion (r2, location of r2) and two lateral round corners (19, location of r1), the centripetal axis (line of R13 to P) passes through the middle arc portion (see Fig.3), and the two lateral round corners (at r1) are disposed to opposite sides of the middle arc portion (location at r!, see Fig.2), wherein the middle arc portion and the two - 10 -lateral round corners has the same radius (R1=R2, see P[0033], R1=R2 or bigger or smaller, providing smooth surface, (R1=R2, see P[0033], R1=R2 or bigger or smaller, providing smooth surface), radiuses R1 (of the lateral round corners and R2 of the middle arc portions are indicated as being equal or smaller or bigger, therefore are being taught by the prior art of record, no exact value or radius is explicitly spelled, but it is still an optimization of results and a structure that is already shown by the prior art of record, Zhang,).

 
    PNG
    media_image1.png
    648
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    504
    media_image2.png
    Greyscale
 
	Zhang fails to explicitly sow a rotor circle; the radius value is 5mm. 
	However, Kikuchi teaches a rotor circle (see Fig.2), a value for the radius to be at least 5mm (Rp=29, Dr/2=107mm,  Radius is 53-29, which could be in a range of 20 mm).

    PNG
    media_image3.png
    347
    356
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to optimize the radiuses values and show the full cylindrical rotor of Zhang as a circular shape and optimize the dimensions or radiuses as shown by Kikuchi as it is a showing the bow shape of the rotor having a magnet showing circular structure that reduces cogging torque (Kikuchi, P[0010-0015]), further the art to optimize the value of the radius and depth of the notch wherein the value would be 5mm as it is a result effective variable as shown by Fig.4 and suggested by Kikuchi showing DR as maximum diameter at 107, where the diameter could be less than 107, meaning the value could be less than 50 or 40 mm, see P[0014], therefore would provide values of radius at maximum of 20 mm and 5 mm is included within the range,  see eMPEP 2014.05, Obviousness of similar and overlapping ranged, amounts and portions   I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). also In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942);, therefore it would have been obvious to choose the value of the radius R1 to be at least 5mm or so on. furthermore, Zhang P[0039-0040] state that the size and shape of the notches 40 could vary an have any choice of size and shape as it is a matter of performance-manufacturing tradeoff, therefore varying the radius is within the same analogy to provide a better motor providing performance-manufacturing tradeoff, see P[0033] of Zhang stating R1 and R2 or widths could be same providing stress/manufacturing simplicity. 


Re-claim 3, Zhang as modified discloses the rotor structure with magnets and edge notches with arcs and corners having same radiuses of claim 2, wherein the middle arc portion has a radius (R2).
	Zhang as modified fails to explicitly teach that the radius value is 5mm. 
	However, Kikuchi teaches a value for the radius to be at least 5mm (Rp=29, Dr/2=107mm,  Radius is 53-29, which could be in a range of 20 mm). 
	Therefore, it would have been obvious to one with oroidin skill in the art before the effective filling date of the invention to optimize the value of the radius and depth of the notch wherein the value would be 5mm as it is a result effective variable as shown by Fig.4 and suggested by Kikuchi showing DR as maximum diameter at 107, where the diameter could be less than 107, meaning the value could be less than 50 or 40 mm, see P[0014], therefore would provide values of radius at maximum of 20 mm and 5 mm is included within the range,  see eMPEP 2014.05, Obviousness of similar and overlapping ranged, amounts and portions   I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). also In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942);, therefore it would have been obvious to choose the value of the radius R1 to be at least 5mm or so on, furthermore, Zhang P[0039-0040] state that the size and shape of the notches 40 could vary an have any choice of size and shape as it is a matter of performance-manufacturing tradeoff, therefore varying the radius is within the same analogy to provide a better motor providing performance-manufacturing tradeoff. 

    PNG
    media_image4.png
    242
    434
    media_image4.png
    Greyscale



Re-claim 5, Zhang as modified discloses the rotor structure with magnets and edge notches with arcs and corners having same radiuses of claim 2, wherein each of the plurality of notches further includes two opposite line segments, and each of the two line segments connects the middle arc portion and one of the two lateral round corners (see annotated Fig.2 from Zhang).  
Re-claim 6, Zhang as modified disclose  rotor structure with magnets and edge notches with arcs and corners having same radiuses of claim 5, wherein the two line segments (any line segments from angle of 40) are extended to form a notch open angle (angle range is shown similar range) ranged from 50 to 70 degrees (the opening of the angle of 40 at any point of structure shown by Zhang could range up to 50degrees or less than 90 degrees that forms a right angle, any two line segments could be shown as the line segments, this is a mere change in shape/degree, in view of optimization of the shape of the notch as suggested by Zhang in P[0033], this is considered routine optimization of the shape/size of the notch as indicated in P[0033], See eMPEP 20144.05, obviousness of similar proportions and shapes, routine optimization  Optimization Within Prior Art Conditions or Through Routine Experimentation, see   In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Re-claim 7, Zhang as modified disclose  rotor structure with magnets and edge notches with arcs and corners having same radiuses of claim 6, wherein the two line segments (any line segments from angle of 40) are extended to form a notch open angle (angle range is shown similar range) ranged from 62 degrees (the opening of the angle of 40 at any point of structure shown by Zhang could range up to 50degrees or less than 90 degrees that forms a right angle, any two line segments could be shown as the line segments, this is a mere change in shape/degree, in view of optimization of the shape of the notch as suggested by Zhang in P[0033], this is considered routine optimization of the shape/size of the notch as indicated in P[0033], See eMPEP 20144.05, obviousness of similar proportions and shapes, routine optimization  Within Prior Art Conditions or Through Routine Experimentation, see   In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170085143 Tanaka showing rotor with notches and radiuses, Nakagawa, US20170104376 showing rotor with notches and radiuses, angles, structure. Takahashi, US20130270958 showing structure as current claims. Soma, US 20140217849, teaching same structure as claimed.  Also many references in the PTO892. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834